Exhibit 10.1

Execution Copy

COOPERATION AGREEMENT

This Cooperation Agreement (this “Agreement”) is made and entered into as of
July 17, 2016, by and among CSW Industrials, Inc. (the “Company”) and the
entities and natural persons listed on Exhibit A hereto (collectively, “Newtyn”)
(each of the Company and Newtyn, a “Party” to this Agreement, and collectively,
the “Parties”).

RECITALS

WHEREAS, the Company and Newtyn have engaged in discussions and communications
concerning the Company’s business, financial performance and strategic plans;

WHEREAS, Newtyn is deemed to beneficially own shares of common stock of the
Company (the “Common Stock”) totaling, in the aggregate,1,285,609 shares, or
approximately 8.2% percent, of the Common Stock of the Company issued and
outstanding on the date hereof;

WHEREAS, Newtyn submitted a nomination letter to the Company on May 10, 2016
(the “Nomination Letter”) nominating Yevgeny Neginsky as a director candidate to
be elected to the Company’s board of directors (the “Board”) at the 2016 annual
meeting of stockholders of the Company (the “2016 Annual Meeting”); and

WHEREAS, the Company and Newtyn have determined to come to an agreement with
respect to the election of a member of the Board at the 2016 Annual Meeting,
certain matters related to the 2016 Annual Meeting, and the 2017 annual meeting
of stockholders of the Company (the “2017 Annual Meeting”) and any other special
meeting of stockholders of the Company that may occur prior to the date of the
2017 Annual Meeting (any such meetings together with the 2016 Annual Meeting and
the 2017 Annual Meeting are referred to in this Agreement as the “Stockholder
Meetings”) and certain other matters, all as provided in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the Parties hereto, intending to be legally bound hereby, agree as follows:

1. Board Matters; Stockholder Meetings.

(a) Upon the execution of this Agreement, Newtyn hereby irrevocably withdraws
its Nomination Letter and Newtyn will not (i) nominate any person for election
at the 2016 Annual Meeting, the 2017 Annual Meeting or any other Stockholder
Meeting, (ii) submit any proposal for consideration at, or bring any other
business before, the 2016 Annual Meeting, the 2017 Annual Meeting or any other
Stockholder Meeting, directly or indirectly, or (iii) initiate, encourage or
participate in any “withhold” or similar campaign with respect to the 2016
Annual Meeting, the 2017 Annual Meeting or any other Stockholder Meeting,
directly or indirectly, and not permit any of its Affiliates or Associates to do
any of the items in this Section 1(a). Newtyn will not publicly or privately
encourage or support any other stockholder to take any of the actions described
in this Section 1(a).



--------------------------------------------------------------------------------

(b) At the 2016 Annual Meeting and at the 2017 Annual Meeting, Newtyn will
appear in person or by proxy and vote all shares of Common Stock beneficially
owned by it (i) in favor of the election of the Company’s nominees for election
to the Board and (ii) in accordance with the Board’s recommendation with respect
to the Company’s “say-on-pay” proposal.

(c) As previously announced on July 6, 2016, the Company intends to commence a
search for two additional independent directors. In connection with that search
process, the Company agrees with respect to one of the proposed new directors to
consult with Newtyn Management LLC (“NMLLC”), and NMLLC will be permitted to (i)
participate in the development of the position profile and desired attributes of
the director candidate; (ii) recommend suitable candidates for consideration by
the executive search firm and the Nominating and Corporate Governance Committee
of the Board (the “Nominating Committee”); (iii) review resumes of the final
three candidates that the Nominating Committee has identified; (iv) provide
input and recommendations to the Nominating Committee regarding the candidates;
and (v) by written notice to the Nominating Committee, exclude from further
consideration one of such director candidates as to whom NMLLC reasonably
objects. The Nominating Committee will consider any reasonable objections
identified by NMLLC with respect to any other candidates for the one position.
Subject to clause (v) above, the Parties agree that the final decision regarding
the appointment of any individual to the Board will be at the sole discretion of
the Board.

(d) Within 60 days of the date of this Agreement, the Board will consider in
good faith the adoption of a share repurchase program. In connection with that
process, the Board will prepare, with the assistance of its financial advisor,
an analysis of intrinsic value of the Company’s common stock. The input of NMLLC
will be considered by the Board in the preparation of that analysis. The Parties
agree that the final decision as to whether to establish the program and the
repurchase limits thereunder will be in the sole discretion of the Board
consistent with its fiduciary duties.

(e) Newtyn agrees that it will cause its Affiliates and Associates to comply
with the terms of this Agreement. As used in this Agreement, the terms
“Affiliate” and “Associate” have the respective meanings set forth in Rule 12b-2
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended, or the rules or regulations promulgated
thereunder (the “Exchange Act”) and include all persons or entities that at any
time during the term of this Agreement become Affiliates or Associates of any
person or entity referred to in this Agreement.

2. Certain Covenants.

(a) Newtyn agrees that, from the date of this Agreement until the day following
the 2017 Annual Meeting (the “Period”), neither it nor any of its Affiliates or
Associates will, and it will cause each of its Affiliates and Associates not to,
directly or indirectly, in any manner:

 

- 2 -



--------------------------------------------------------------------------------

(i) engage in any solicitation of proxies or consents or become a “participant”
in a “solicitation” as such terms are defined in Regulation 14A under the
Exchange Act of proxies or consents (including, without limitation, any
“withhold campaign” or solicitation of consents that improperly seeks to call a
special meeting of stockholders), in each case, with respect to securities of
the Company;

(ii) form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that includes all or some of the persons identified on Exhibit A,
but does not include any other entities or persons not identified on Exhibit A
as of the date hereof); provided, however, that nothing in this Agreement limits
the ability of an Affiliate of Newtyn to join the “group” following the
execution of this Agreement, so long as any such Affiliate agrees to be bound by
the terms and conditions of this Agreement;

(iii) deposit any Common Stock in any voting trust or subject any Common Stock
to any arrangement or agreement with respect to the voting of any Common Stock,
other than any such voting trust, arrangement or agreement solely among the
members of Newtyn and otherwise in accordance with this Agreement;

(iv) seek or encourage any person to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors;

(v) (A) make any proposal for consideration by stockholders at any annual or
special meeting of stockholders of the Company or (B) make any offer or proposal
(with or without conditions) with respect to a merger, acquisition,
recapitalization, restructuring, disposition or other business combination
involving the Company, or encourage, initiate or support any other third party
in any such related activity;

(vi) seek, alone or in concert with others, representation on the Board;

(vii) seek to advise, encourage, support or influence any person with respect to
the voting or disposition of any securities of the Company at any annual or
special meeting of stockholders; or

(viii) make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to require public disclosure obligations for
any Party.

(b) Except as expressly provided in Section 2(a), each member of Newtyn shall be
entitled to:

 

- 3 -



--------------------------------------------------------------------------------

(i) vote its or his shares on any other proposal duly brought before the 2016
Annual Meeting, the 2017 Annual Meeting or otherwise vote as each member of
Newtyn determines in its or his sole discretion; or

(ii) disclose, publicly or otherwise, how it intends to vote or act with respect
to any securities of the Company, any stockholder proposal or other matter to be
voted on by the stockholders of the Company and the reasons therefor; provided
that, as applicable, all such activity is in compliance with the requirements of
this Agreement.

3. Representations and Warranties of the Company.

The Company represents and warrants to Newtyn that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to the Company or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company is a party or by which it is bound.

4. Representations and Warranties of Newtyn.

Newtyn represents and warrants to the Company that (a) the authorized
signatories of Newtyn set forth on the signature page hereto have the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind it or him thereto,
(b) this Agreement has been duly authorized, executed and delivered by Newtyn,
and is a valid and binding obligation of Newtyn, enforceable against Newtyn in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles, (c) the execution of this Agreement, the
consummation of any of the transactions contemplated hereby, and the fulfillment
of the terms hereof, in each case in accordance with the terms hereof, will not
conflict with, or result in a breach or violation of the organizational
documents of any member of Newtyn as currently in effect, (d) the execution,
delivery and performance of this Agreement by Newtyn does not and will not
violate or conflict with (i) any law, rule, regulation, order, judgment or
decree applicable to Newtyn or (ii) result in any breach or violation of or
constitute a default (or an event which with

 

- 4 -



--------------------------------------------------------------------------------

notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which such member is a party or by which it is bound, and (e)
as of the date of this Agreement, (i) Newtyn is deemed to beneficially own in
the aggregate 1,285,609 shares of Common Stock and (ii) Newtyn does not
currently have, and does not currently have any right to acquire, any interest
in any other securities of the Company (or any rights, options or other
securities convertible into or exercisable or exchangeable (whether or not
convertible, exercisable or exchangeable immediately or only after the passage
of time or the occurrence of a specified event) for such securities or any
obligations measured by the price or value of any securities of the Company or
any of its Affiliates, including any swaps or other derivative arrangements
designed to produce economic benefits and risks that correspond to the ownership
of Common Stock, whether or not any of the foregoing would give rise to
beneficial ownership (as determined under Rule 13d-3 promulgated under the
Exchange Act), and whether or not to be settled by delivery of Common Stock,
payment of cash or by other consideration, and without regard to any short
position under any such contract or arrangement).

5. Press Release.

Promptly following the execution of this Agreement, the Company will publish a
press release (the “Press Release”) announcing certain terms of this Agreement,
substantially in the form attached hereto as Exhibit B. Prior to the publication
of the Press Release, neither the Company nor Newtyn will publish or make any
press release or public announcement regarding this Agreement without the prior
written consent of the other Party. During the Period, neither the Company nor
Newtyn will knowingly make any public announcement or statement that is
inconsistent with or contrary to the statements made in the Press Release,
except as it determines in good faith is required by law or the rules of any
stock exchange or with the prior written consent of the other Party.

6. Specific Performance.

Each of Newtyn, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other party hereto would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages). It is accordingly agreed that Newtyn,
on the one hand, and the Company, on the other hand (the “Moving Party”), will
each be entitled to specific enforcement of, and injunctive relief to prevent
any violation of, the terms hereof, and the other party hereto will not take
action, directly or indirectly, in opposition to the Moving Party seeking such
relief on the grounds that any other remedy or relief is available at law or in
equity. This Section 6 is not the exclusive remedy for any violation of this
Agreement.

 

- 5 -



--------------------------------------------------------------------------------

7. Expenses.

The Company shall reimburse Newtyn for its reasonable, documented out-of-pocket
legal fees and expenses of its counsel incurred in connection with the matters
related to the 2016 Annual Meeting and the negotiation and execution of this
Agreement, provided that such reimbursement shall not exceed $50,000 in the
aggregate.

8. Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
will remain in full force and effect and will in no way be affected, impaired or
invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their respective best efforts to agree upon and substitute a valid and
enforceable term, provision, covenant or restriction for any of such that is
held invalid, void or enforceable by a court of competent jurisdiction.

9. Notices.

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally, (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party), or (iii) one business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications will be:

If to the Company:

CSW Industrials, Inc.

5420 Lyndon B. Johnson Freeway, Suite 500

Dallas, Texas 75240

Attn: Luke E. Alverson

Telephone: (214) 489-7128

with a copy (which will not constitute notice) to:

 

- 6 -



--------------------------------------------------------------------------------

Jones Day

2727 N. Harwood St.

Dallas, Texas 75201

Attention:    R. Scott Cohen

  James E. O’Bannon

Telephone:  (214) 220-3939

Facsimile:   (214) 969-5100

If to Newtyn or any member thereof:

Newtyn Management LLC

405 Park Avenue, Suite 1104

New York, New York 10022

Attention:     Noah G. Levy

Telephone:   (212) 446-2460

Facsimile:    (212) 446-2461

with a copy (which will not constitute notice) to:

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, New York 10019

Attention:     Andrew Freedman

Telephone:   (212) 451-2250

Facsimile:     (212) 451-2222

10. Applicable Law.

This Agreement will be governed by and construed and enforced in accordance with
the laws of the State of Delaware without reference to the conflict of laws
principles thereof. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, will
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware). Each of the
Parties hereto hereby irrevocably submits, with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts. Each of the Parties hereto hereby irrevocably waives,
and agrees not to assert in any action or proceeding with respect to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the above-named courts for any reason, (ii) any claim that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment,

 

- 7 -



--------------------------------------------------------------------------------

attachment in aid of execution of judgment, execution of judgment or otherwise),
and (iii) to the fullest extent permitted by applicable legal requirements, any
claim that (A) the suit, action or proceeding in such court is brought in an
inconvenient forum, (B) the venue of such suit, action or proceeding is
improper, or (C) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

11. Counterparts.

This Agreement may be executed in two or more counterparts, each of which will
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).

12. Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries.

This Agreement contains the entire understanding of the Parties hereto with
respect to its subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein. No modifications of this Agreement may be
made except in writing signed by an authorized representative of each the
Company and Newtyn, except that the signature of an authorized representative of
the Company will not be required to permit an Affiliate of Newtyn to agree to be
listed on Exhibit A and be bound by the terms and conditions of this
Agreement. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor will any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law. The terms and conditions of
this Agreement will be binding upon, inure to the benefit of, and be enforceable
by the Parties hereto and their respective successors, heirs, executors, legal
representatives, and permitted assigns. No party will assign this Agreement or
any rights or obligations hereunder without, with respect to any member of
Newtyn, the prior written consent of the Company, and with respect to the
Company, the prior written consent of NMLLC. This Agreement is solely for the
benefit of the Parties and is not enforceable by any other persons.

13. Mutual Non-Disparagement.

Subject to applicable law, each of the Parties covenants and agrees that, during
the Period, or if earlier, until such time as the other Party or any of its
agents, subsidiaries, affiliates, successors, assigns, officers, key employees
or directors will have breached this Section, neither it nor any of its
respective agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors, will in any way publicly disparage, call into disrepute,
or otherwise defame or slander the other Party or such other Party’s
subsidiaries, affiliates, successors, assigns, officers (including any current
officer of a Party or its subsidiaries who no longer serves in such capacity

 

- 8 -



--------------------------------------------------------------------------------

following the execution of this Agreement), directors (including any current
director of a Party or its subsidiaries who no longer serves in such capacity
following the execution of this Agreement), employees, stockholders, agents,
attorneys or representatives, or any of their products or services, in any
manner that would damage the business or reputation of such other Party, its
products or services or its subsidiaries, affiliates, successors, assigns,
officers (or former officers), directors (or former directors), employees,
stockholders, agents, attorneys or representatives.

[The remainder of this page intentionally left blank]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

CSW INDUSTRIALS, INC. By:  

/s/ Joseph B. Armes

Name:   Joseph B. Armes Title:   Chief Executive Officer Newtyn Partners, LP By:
  Newtyn Management, LLC   Investment Manager By:  

/s/ Noah G. Levy

Name:   Noah G. Levy Title:   Authorized Signatory Newtyn TE Partners, LP By:  
Newtyn Management, LLC   Investment Manager By:  

/s/ Noah G. Levy

Name:   Noah G. Levy Title:   Authorized Signatory Newtyn Management, LLC By:  

/s/ Noah G. Levy

Name:   Noah G. Levy Title:   Authorized Signatory

[Signature Page to Agreement]



--------------------------------------------------------------------------------

Newtyn Capital Partners, LP By:   Ledo Capital, LLC   General Partner By:  

/s/ Noah G. Levy

Name:   Noah G. Levy Title:   Authorized Signatory Ledo Capital, LLC By:  

/s/ Noah G. Levy

Name:   Noah G. Levy Title:   Authorized Signatory

/s/ Noah G. Levy

Noah G. Levy

[Signature Page to Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Newtyn Partners, LP

Newtyn TE Partners LP

Newtyn Management, LLC

Newtyn Capital Partners, LP

Ledo Capital, LLC

Noah Levy